t c summary opinion united_states tax_court shirley h startzman petitioner and larry g easler intervenor v commissioner of internal revenue respondent docket no 2084-05s filed date shirley h startzman pro_se larry g easler pro_se james r rich for respondent wells judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent denied petitioner’s request for sec_6015 relief with respect to a dollar_figure deficiency in income_tax and a dollar_figure sec_6662 accuracy-related_penalty assessed for petitioner and intervenor’s taxable_year the issue we must decide is whether petitioner is entitled to relief pursuant to sec_6015 c or f background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this summary opinion by reference and are found as facts in the instant case at the time of filing the petition petitioner resided in greenwood south carolina petitioner and intervenor collectively referred to as the easlers were married on date petitioner has a general education development diploma and a certified nursing assistant’s diploma during taxable_year petitioner worked as a retail manager at c b mart inc and wal-mart inc intervenor has taken a few college courses including courses in government and economics during taxable_year intervenor was employed as a sales clerk at greenwood mills inc on their tax_return the easlers reported dollar_figure in wages earned by petitioner but omitted dollar_figure in wages earned by intervenor the dollar_figure in omitted wages enabled the easlers to qualify for the earned_income_credit and receive a dollar_figure tax_refund petitioner and intervenor separated on date and divorced on date on date respondent sent the easlers a notice_of_deficiency determining a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty neither petitioner nor intervenor petitioned this court in response to the notice_of_deficiency accordingly the tax and penalty determined in the notice_of_deficiency and an additional dollar_figure of interest were assessed against the easlers on date respondent applied petitioner’s dollar_figure overpayment from taxable_year against the easlers’ tax_liability on date respondent applied petitioner’s dollar_figure overpayment from taxable_year against the easlers’ tax_liability because respondent had previously applied two overpayments made by intervenor against the easlers’ tax_liability petitioner received a refund of dollar_figure on date petitioner filed her federal_income_tax return along with form innocent spouse statement on which she stated that her former spouse intervenor prepared their tax_return as he always had 1on date respondent applied intervenor’s dollar_figure overpayment from taxable_year against the easler’s tax_liability on date respondent applied an additional dollar_figure due to intervenor with respect to his taxable_year against the easlers’ tax_liability throughout their marriage and that she was told where to sign and never looked at the return on date petitioner filed a questionnaire for taxpayers requesting sec_6015 relief in that questionnaire petitioner detailed her claim and requested a refund of her overpayments which were used to offset the easlers’ tax_liability in a letter dated date respondent’s innocent spouse unit at the cincinnati ohio service_center innocent spouse unit notified intervenor that petitioner had requested sec_6015 relief with respect to taxable_year and requested that intervenor complete and submit form innocent spouse statement and form innocent spouse information request intervenor submitted the completed requested forms by date on form he stated that he and petitioner filled out their tax_return together that petitioner was fully aware of everything stated on and omitted from the return that petitioner wanted to omit intervenor’s wages from the return in order to obtain a larger refund and that the divorce decree requires petitioner and intervenor to share equally their marital debt in a letter dated date respondent’s innocent spouse unit notified petitioner that her claim for sec_6015 2we do not address intervenor’s contentions because we conclude for reasons stated below that petitioner is ineligible for relief regardless of intervenor’s contentions and testimony relief was being disallowed because petitioner filed her claim more than years after the first collection activity similarly respondent’s appeals_office determined that petitioner’s claim was untimely and in a letter dated date disallowed petitioner’s request for sec_6015 relief regarding taxable_year on date petitioner timely filed a petition with this court seeking a review of respondent’s determination denying her request for sec_6015 relief respondent’s counsel determined that petitioner’s request for sec_6015 relief was timely and asked the innocent spouse unit to determine whether petitioner was entitled to relief on date respondent’s innocent spouse unit determined that petitioner was not entitled to relief under sec_6015 c or f because petitioner had actual knowledge of the omitted income giving rise to the deficiency and by not reviewing the return she did not satisfy her duty to inquire discussion in general spouses filing a joint_return are jointly and severally liable for the accuracy of the return and for the full tax_liability sec_6013 sec_6015 c and f provide exceptions to the general_rule in certain circumstances sec_6015 applies to liabilities arising after date and to liabilities arising on or before date that remain unpaid as of date the tax_liability in the instant case arose during but remained unpaid as of date accordingly sec_6015 applies to the instant case 120_tc_137 sec_6015 requires the commissioner to grant relief from joint liability if the taxpayer satisfies the following requirements a the requesting spouse filed a joint_return b on the joint_return there is an understatement_of_tax attributable to the erroneous items of one individual filing the joint_return c the requesting spouse establishes that in signing the joint_return he or she did not know and had no reason to know that there was such understatement d considering all the facts and circumstances it is inequitable to hold the requesting spouse liable for the deficiency in tax attributable to such understatement and e the requesting spouse files her request for relief no later than years from the date the secretary began collection activities against the requesting spouse a requesting spouse must satisfy all of these requirements to qualify for sec_6015 relief 119_tc_306 affd 101_fedappx_34 6th cir except as otherwise provided in sec_6015 the requesting spouse bears the burden of proving she satisfies each requirement of sec_6015 see rule a alt v commissioner supra pincite in the instant case petitioner knew or had reason to know of the omitted item giving rise to the deficiency a requesting spouse has a duty_of inquiry 114_tc_276 a requesting spouse has reason to know of an understatement if a reasonably prudent person with knowledge of the facts possessed by the person claiming relief should have been alerted to the possibility of a substantial_understatement 93_tc_355 there is no question that petitioner was aware intervenor was employed by greenwood mills throughout the top line of page two of the easlers’ tax_return shows an adjusted_gross_income of dollar_figure a few inches above where petitioner signed her name on page two line 29a shows total_tax withholdings from forms w-2 of just dollar_figure such circumstances should have alerted a reasonably prudent person that there was an understatement_of_tax sec_6015 relief was not intended for spouses who simply did not look at the amount of income reported on the return unless it is clearly established that the spouse was forced under duress to sign the return without looking at it frederick v commissioner tcmemo_1981_602 the record in the instant case does not support a conclusion that petitioner was forced to sign the return under duress even though petitioner did not have a college degree or any business background we do not think her failure to inquire was reasonable cohen v commissioner tcmemo_1987_537 accordingly petitioner is not entitled to relief under sec_6015 we do not need to engage in a lengthy discussion of whether petitioner qualifies for relief under sec_6015 because the only relief she seeks is a refund sec_6015 prohibits refunds under sec_6015 accordingly petitioner does not qualify for relief under sec_6015 the commissioner has discretion pursuant to sec_6015 to grant relief from joint_and_several_liability where relief is not available under sec_6015 or c if the facts and circumstances indicate that it would be inequitable to hold the requesting spouse liable for the deficiency this court reviews the commissioner’s denial of relief pursuant to sec_6015 under an abuse_of_discretion standard 114_tc_276 we defer to respondent’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir petitioner bears the burden of proving that there was an abuse_of_discretion abelein v commissioner tcmemo_2004_274 revproc_2000_15 2000_1_cb_447 provides factors that weigh in favor of and against granting relief factors that favor granting relief include marital status economic hardship abuse no knowledge or reason to know of the item giving rise to the deficiency whether the nonrequesting spouse had a legal_obligation to pay the deficiency and whether the item giving rise to the deficiency is attributable to the nonrequesting spouse id sec_4 c b pincite factors that weigh against granting relief include the item giving rise to the deficiency is attributable to the requesting spouse the requesting spouse knew or had reason to know of the item giving rise to the deficiency an extremely strong factor the requesting spouse has benefited beyond normal support from the item giving rise to the deficiency the requesting spouse will not experience economic hardship if relief is not granted the requesting spouse has not made a good_faith attempt to comply with the tax laws in subsequent years and the requesting spouse has a legal_obligation to pay the liability id pincite 3rev proc 2000_1_cb_447 applies to the instant case because the preliminary determination_letter was issued on date revproc_2003_61 2003_2_cb_296 which superseded revproc_2000_15 supra is effective for pending requests for sec_6015 relief for which no preliminary determination_letter was issued as of date the record in the instant case does not demonstrate that it would be inequitable to deny petitioner relief petitioner had knowledge of the item giving rise to the deficiency and failed to fulfill her duty_of inquiry when she signed the return without any review butler v commissioner supra we do not believe petitioner’s actions were reasonable under the circumstances petitioner has also failed to prove that she will suffer economic hardship if relief is not granted see sec_301_6343-1 proced admin regs defining economic hardship as causing the taxpayer to be unable to pay his or her basic living_expenses accordingly we conclude that it was not an abuse_of_discretion for respondent to deny petitioner relief under sec_6015 we have considered all of petitioner’s contentions to the extent not addressed herein those contentions are without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
